DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application amended on 11/25/2020.
Claims 1, 8, & 15 have been amended. 
Claims 1–21 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered. 

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 8, & 15 describe system, method, and non-transitory computer readable medium for identifying recommendations based on content based user interactions. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 8, & 15 recite, at least in part, A method comprising: obtaining, using one or more computing devices, use data defining user interactions of a user occurring, via a graphical user interface (GUI), at a plurality of independent applications included in a platform that is used to clinically treat a health condition of a user, wherein each application of the plurality of applications is used to clinically treat the health condition of the user; based on the user interactions identifying, using the one or more computing devices, a pattern of engagement defining the user's engagement, during a specific period of time, with at least one independent application of the plurality of independent applications and identifying the user's clinical response to the health condition based on the user's use of the at least one independent application;  based on the pattern of engagement and the user's clinical response to the health condition, identifying, using 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. obtain use data defining user interactions of a user occurring at a plurality of independent applications included in a platform) and mental processes that can be performed in the human mind (e.g., identify an independent application used to clinically treat the health condition of the user for integration into the platform) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements at least one memory operable to store computer-executable instructions, at least one processor configured to access the at least one memory and execute the computer-executable instructions, a network, smart phones and other mobile computer devices, other user devices, servers, and a database. These elements are broadly recited in the specification at, for example, paragraph [0015] which describes the various user devices. “In other aspects, the independent applications may be provided and/or otherwise delivered to the user devices via a software container, web portal, dashboard, platform, graphical user-
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-7, 9-14, and 16-21 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite 2-7, 9-14, and 16-21 are abstract ideas and do not contain additional elements for consideration. 

Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 USC § 103 have been considered and the rejection has been withdrawn in light of the newly amended claims.
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG. The rejection above has been updated, and still addresses Applicant’s arguments through a step by step clarification of the analysis.  
Applicant attempts to parallel the claimed limitations to Example 37, and has had added more detail, however, the abstract ideas are still not sufficiently integrated into a practical application, and therefore the rejection is maintained. 
Examiner would like to suggest further incorporating something similar or line with the language of  “determining the amount of use of each independent healthcare application using a processor that tracks how much memory has been allocated to each independent healthcare application over a predetermined period of time”, which would more directly parallel with Example 37. The use of a processor to track the memory that has been allocation to each independent healthcare application cannot be performed in the human mind or by methods of organizing human activity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686